Title: Reuben G. Beasley to Thomas Jefferson, 25 March 1820
From: Beasley, Reuben G.
To: Jefferson, Thomas


					
						Dear Sir,
						American Consulate Havre,
							March 25th, 1820
					
					I send you a Receipt for a small Box of Seeds from the Royal Garden of Plants in Paris which goes by a French Vessel bound to Norfork or City Point to the care of the Collector of one or the other with request that it may be forwarded to you immediately.   By the same conveyance I send you a file of French papers which will enable you to form a pretty correct idea of what is now passing in this Country & Spain. With great Esteem & respect
					
						I am, Dear Sir,
						Yr. ob. Servant
						
							R G Beasley
						
					
				